Citation Nr: 0835927	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-26 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral degenerative joint disease of the 
knees, to include as secondary to service connected 
bilateral painful heels with degenerative changes.

2.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral degenerative joint disease of the 
hips, to include as secondary to service connected 
bilateral painful heels with degenerative changes.

3.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for degenerative joint disease of the 
lumbosacral spine, to include as secondary to service 
connected bilateral painful heels with degenerative 
changes.

4.	Entitlement to service connection for left ear hearing 
loss.

5.	Entitlement to an evaluation in excess of 10 percent for 
painful left heel with degenerative changes.

6.	Entitlement to an evaluation in excess of 10 percent for 
painful right heel with degenerative changes.

7.	Entitlement to an initial compensable evaluation for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
July 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In May 2008, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A transcript of the 
hearing is of record.

The issue of entitlement to an initial compensable evaluation 
for right ear hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A July 2003 rating decision denied the veteran's claims of 
entitlement to service connection for bilateral 
degenerative joint disease of the knees and hips and 
degenerative joint disease of the lumbosacral spine.  The 
veteran was notified of his appellate rights, but did not 
file a notice of disagreement within one year of the 
rating decision.

2.	Evidence received since the July 2003 rating decision is 
cumulative of the evidence of record at the time of the 
July 2003 denial and does not raise a reasonably 
possibility of substantiating the claim of entitlement to 
service connection for bilateral degenerative joint 
disease of the knees.

3.	Evidence received since the July 2003 rating decision is 
cumulative of the evidence of record at the time of the 
July 2003 denial and does not raise a reasonably 
possibility of substantiating the claim of entitlement to 
service connection for bilateral degenerative joint 
disease of the hips.

4.	Evidence received since the July 2003 rating decision is 
cumulative of the evidence of record at the time of the 
July 2003 denial and does not raise a reasonably 
possibility of substantiating the claim of entitlement to 
service connection for degenerative joint disease of the 
lumbosacral spine.

5.	Left ear hearing loss was not manifested in active service 
or within one year of service discharge, and any current 
left ear hearing loss is not otherwise etiologically 
related to such service.

6.	Service connected painful left heel with degenerative 
changes is manifested by subjective complaints of swelling 
and pain with prolonged standing and walking with 
significant occupational effects; objective findings show 
full range of motion with no clinical evidence of 
swelling, instability, weakness, or malunion or nonunion 
of the metatarsal or tarsal bones.

7.	Service connected painful right heel with degenerative 
changes is manifested by subjective complaints of swelling 
and pain with prolonged standing and walking with 
significant occupational effects; objective findings show 
full range of motion with no clinical evidence of 
swelling, instability, weakness, or malunion or nonunion 
of the metatarsal or tarsal bones.


CONCLUSIONS OF LAW

1.	The July 2003 rating decision which denied the veteran's 
claim of entitlement to service connection for bilateral 
degenerative joint disease of the knees and hips and 
degenerative joint disease of the lumbosacral spine is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the July 2003 rating decision in 
connection with veteran's claim of entitlement to service 
connection for bilateral degenerative joint disease of the 
knees is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.	Evidence received since the July 2003 rating decision in 
connection with veteran's claim of entitlement to service 
connection for bilateral degenerative joint disease of the 
hips is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

4.	Evidence received since the July 2003 rating decision in 
connection with veteran's claim of entitlement to service 
connection for degenerative joint disease of the 
lumbosacral spine is not new and material.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.	Left ear hearing loss was not incurred in or aggravated by 
the veteran's active military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2007).

6.	The criteria for an evaluation of 20 percent, but not 
greater, for painful left heel with degenerative changes 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2007).

7.	The criteria for an evaluation of 20 percent, but not 
greater, for painful right heel with degenerative changes 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

Regarding VCAA notice elements of the veteran's service 
connection claim and application to reopen, and elements two 
and three of the veteran's increased rating claim, the Board 
finds that a September 2006 notice letter fully satisfied 
these duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, this notice letter 
requested that the veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the veteran.  This letter also advised 
the veteran what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  Finally, 
the September 2006 notice letters satisfied the notice 
provisions as required by Kent.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the veteran was provided pertinent information 
in the September 2006 VCAA notice letter.  Specifically, the 
September 2006 letter informed the veteran of the need to 
provide on his own, or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment.  He was also told that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s) from 38 Code of 
Federal Regulations, Part 4, and that his disability would be 
assigned a rating between 0 and 100 percent.  Finally, the 
September 2006 letter provided the veteran with examples of 
pertinent medical and lay evidence that he may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

The Board acknowledges the September 2006 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life during his May 2008 Board 
hearing (veteran stated that "...even the simplest thing as 
going to bed, I have to lay a pillow in between my feet every 
night...")  Under these circumstances, the Board finds that 
any VCAA notice error with respect to this provision of first 
element notice is non-prejudicial to the veteran, and that 
the Board may proceed with its decision.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication, such as by demonstrating that 
any defect was cured by actual knowledge on the part of the 
claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence).  

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The September 2006 VCAA letter provided such 
notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the 
Chillicothe, Ohio, VA Medical Center (VAMC) have also been 
obtained.  The veteran has submitted statements and treatment 
records from Dr. Boyle.  He has not identified any additional 
records that should be obtained prior to a Board decision.  
Therefore, VA's duty to further assist the veteran in 
locating additional records has been satisfied.  The veteran 
was afforded a VA examination for his hearing loss and 
bilateral painful heels in February 2007.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition. 38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
June 2006, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a July 2003 rating decision, the veteran's claims of 
service connection for degenerative joint disease of the 
knees, hips and lumbosacral spine were denied on the basis 
that there was no competent medical evidence providing an 
etiological relationship between the veteran's current 
disorders and his service-connected painful heels with 
degenerative changes.  The veteran was notified of his 
appellate rights, but did not initiate an appeal of the 
decision; therefore, the RO's July 2003 decision is final. 38 
U.S.C.A. § 7105.

Evidence received prior to the July 2003 rating decision 
included service treatment records, VA treatment records, a 
May 2003 VA examination and two statements from Dr. Boyle, 
the veteran's private physician.  According to the July 2003 
rating decision, the RO denied the veteran's claims for 
service connection because there was no competent medical 
evidence of record establishing an etiological link between 
the veteran's current degenerative joint disease of the 
knees, hips and lumbosacral spine and his painful heels with 
degenerative changes.  In this regard, the RO noted that the 
May 2003 VA examiner consulted with an orthopedic specialist, 
and found no mechanism to determine a link between the 
veteran's bilateral heel disorder and degenerative changes in 
other joints.

New evidence received since the July 2003 RO rating decision 
include treatment records from Dr. Boyle dated November2002 
and May 2007, a third statement from Dr. Boyle dated June 
2008, and a hearing transcript from a May 2008 hearing before 
the Board.  Significantly, Dr. Boyle's June 2008 statement 
opines, in relevant part, that the veteran's service-
connected bilateral heel disorder "can certainly contribute 
to the back, hip and knee pain [the veteran is] 
experiencing."

After careful review, the Board concludes that the newly 
received evidence is cumulative of the record prior to the 
July 2003 rating decision, and does not raise a reasonable 
possibility of substantiating the veteran's claim.  While the 
June 2008 statement by Dr. Boyle suggests that the veteran's 
service connected heel disorder may cause some knee, hip and 
back pain, it does not serve as probative evidence upon which 
service connection may be granted on a secondary basis.  In 
this regard, the Board notes that Dr. Boyle's statement 
mentions only knee, hip and back pain, and is silent as to 
the veteran's degenerative joint disease of the knees, hips 
and back.  As such, the record does not contain any competent 
opinion suggesting an etiological relationship between the 
veteran's current degenerative joint disease of the knees, 
hips and back and his service-connected bilateral painful 
heels with degenerative changes.  Therefore, the newly 
received evidence does not raise a reasonable possibility of 
substantiating the veteran's claims.  As the veteran has not 
submitted new and material evidence, the application to 
reopen the previously denied claims of entitlement to service 
connection for bilateral degenerative joint disease of the 
knees and hips and degenerative joint disease of the 
lumbosacral spine must be denied.  38 C.F.R. § 3.156.

II.	Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran asserts he suffers from left ear hearing loss as 
a result of acoustic trauma suffered during active service.  
Specifically, he contends that he was subjected to weapons 
noise often without hearing protection.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

The report of a February 2007 VA audiology examination 
indicates the veteran currently suffers left ear hearing loss 
for VA purposes.  See 38 C.F.R. § 3.385.  

Service medical records are negative for any findings of 
treatment or diagnosis of left ear hearing loss.  In-service 
audiograms dated August and September 1979, January 1981 and 
October 1983 each indicate normal hearing in the left ear.  
Thus, the Board finds that the veteran did not suffer from a 
left ear hearing disability in active service.

Furthermore, there is no evidence of record to indicate the 
veteran was diagnosed with a left ear hearing loss disability 
until 2007, over 20 years post-service.  In this regard, the 
Board observes that a March 2002 audiogram continued to 
indicate normal hearing in the left ear.  As there was no 
left ear hearing loss for VA purposes shown within one year 
of service discharge, the presumption of service connection 
does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

In addition, this lapse in time between service and the first 
complaints of left hearing loss also weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  

As noted above, the veteran was provided a VA audiological 
examination in February 2007.  After examining the veteran 
and the claims folder, the VA examiner opined that it is less 
likely than not that the veteran's current left ear hearing 
loss is related to in-service noise exposure.  Specifically, 
the VA examiner noted that the veteran's hearing in the left 
ear was normal through at least March 2002, over 15 years 
after the veteran's separation from service.

In sum, the Board finds that there is no evidence of a left 
ear hearing loss disability during active service.  The 
threshold question therefore is whether there is sufficient 
medical evidence to establish an etiological link between the 
veteran's current left ear hearing loss and his in-service 
acoustic trauma.  The Board finds that the preponderance of 
the evidence is against this aspect of the veteran's claim.  
The veteran has produced no competent medical evidence or 
competent medical opinion in support of his claim that his 
current left ear hearing loss is the result of his active 
service.  In addition, the negative VA examiner's opinion and 
the length of time between the veteran's separation from 
active service and first diagnosis of a left ear hearing loss 
disability weighs against the veteran's claim.

Finally, the Board acknowledges that the veteran himself has 
claimed his current left ear hearing loss arises from his 
active service.  However, the Board notes that as a layman, 
the veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
left ear hearing loss, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).

III.	Increased Evaluation

As an initial matter, the Board observes that the veteran's 
separate evaluations for bilateral painful heels with 
degenerative changes are rated under the same Diagnostic 
Code.  Moreover, as discussed below, the symptomatology for 
both disabilities has been identical throughout this appeal.  
For these reasons, the Board will discuss entitlement to 
higher initial disability evaluations for these disabilities 
together.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected bilateral painful heels with 
degenerative changes have separately been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2007).  Diagnostic Code 5284 provides 
for a 10 percent disability rating for moderate foot injury.  
A 20 percent disability rating is warranted for moderately 
severe foot injury, and a 30 percent disability rating is 
assigned for severe foot injury.  Id.  If actual loss of use 
of the foot is shown by the competent evidence of record, a 
40 percent disability rating should be awarded.  Id. at Note.

Throughout this appeal, the veteran has complained of 
bilateral heel pain which increases with activity, as well as 
with prolonged standing or walking.  Most recently, he 
testified before the undersigned that he experiences constant 
tenderness in his heels.  He stated at a February 2007 VA 
examination that he can only stand for approximately one hour 
or walk about one mile before he has to stop due to pain.  
The February 2007 VA examination of the veteran's feet 
reflect symptomatology including tenderness to palpation of 
the bilateral heels and stiffness, weakness and lack of 
endurance of the heels.  There is no objective evidence of 
painful motion, swelling or instability of the feet or heels.  
However, the examiner noted that the veteran's condition has 
significant effects on his occupational activities due to 
weakness, fatigue and pain, and is unable to engage in 
exercise or sports.

With consideration of the above, in accordance with the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board concludes that the 
competent evidence indicates the veteran is entitled to 
separate 20 percent evaluations, but no more, for his 
bilateral heel disorder under Diagnostic Code 5284, as his 
disability picture is more characteristic of moderately 
severe right and left foot disabilities.  The Board does not 
find, however, that the veteran's bilateral heel disorder 
more closely approximates a 30 percent evaluation for 
"severe" foot disabilities.  In this regard, the Board 
acknowledges the veteran's increased complaints of pain and 
discomfort; however, it finds that evidence of pain on use 
and other symptoms, in conjunction with the objective 
physical findings, is insufficient to establish a severe 
disability.  Moreover, the veteran has not presented any 
evidence that his bilateral heel disorder requires assistive 
devices, such as physician-prescribed orthotics.  Finally, 
the February 2007 VA examination notes that the veteran has 
lost less than one week from work in the previous twelve-
month period due to his service-connected bilateral heel 
disorder.  Such evidence weighs heavily against assigning a 
disability evaluation of greater than 20 percent.

In sum, the Board concludes that the veteran is entitled to 
separate evaluations of 20 percent, and no higher, for 
bilateral painful heels with degenerative changes under the 
Rating Schedule.  Consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher evaluation for either of the 
veteran's service-connected disabilities.  The Board has also 
considered the applicability of the benefit of the doubt 
doctrine.  However, as a preponderance of the evidence is 
against assigning an evaluation in excess of 20 percent for 
either the left or right heel, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a bilateral degenerative joint disease 
of the knees has not been submitted.  The appeal is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for a bilateral degenerative joint disease 
of the hips has not been submitted.  The appeal is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for a degenerative joint disease of the 
lumbosacral spine has not been submitted.  The appeal is 
denied.

Service connection for left ear hearing loss is denied.

An evaluation of 20 percent, but not greater, is granted for 
painful left heel with degenerative changes, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An evaluation of 20 percent, but not greater, is granted for 
painful right heel with degenerative changes, subject to the 
laws and regulations governing the payment of monetary 
benefits.





REMAND

The veteran is service-connected for right ear hearing loss, 
currently evaluated as noncompensable.  In the March 2007 
rating decision that granted service connection for right ear 
hearing loss, the RO relied on a February 2007 VA 
audiological examination in assigning the veteran a 
noncompensable evaluation.  However, at the May 2008 Board 
hearing, the veteran asserted that his condition has 
increased in severity since the February 2007 VA examination.  
Therefore, a new VA examination is warranted.  See VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination). 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA  
audiological examination to determine 
the  extent of his disability due to 
right ear hearing loss.  The claims 
file and a copy of this  remand must be 
made available to the examiner for 
review, and the examination report 
should indicate that such a review was 
accomplished.  All necessary tests 
should be conducted.  If the examiner 
cannot complete audiological testing or 
speech recognition testing for any 
reason, he/she should provide a 
detailed explanation for why such 
testing cannot be completed. 

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


